                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                             NEWNAN DIVISION

 HOSHIZAKI AMERICA, INC. and
 HOSHIZAKI NORTHEASTERN
 DISTRIBUTION CENTER, INC.,

                 Plaintiffs,

 v.                                            CASE NO.: 3:21-cv-00022-TCB


 AUTOMATIC ICE MAKER
 COMPANY,

                 Defendants.



             CONSENT MOTION FOR EXTENSION OF TIME TO ANSWER

        Defendant Automatic Ice Maker Company (“AIM”), pursuant to Fed. R.

Civ. P. 6(b)(1)(A), hereby respectfully requests that the Court extend its time to

answer Plaintiffs’ Complaint from March 23, 2021 to April 22, 2021. AIM does not

make this request for the purpose of delay.

        In support of this Motion, AIM submits that:

        1.      The Complaint was filed on February 19, 2021.

        2.      AIM was served with a summons and copy of the Complaint on

March 2, 2021.



                                          1
16328380v1
        3.    Accordingly, under Fed. R. Civ. P. 12(a)(4)(A), AIM’s deadline to file

an answer is currently March 23, 2021.

        4.    Counsel for the parties have conferred, and Plaintiffs consent to an

extension through and including April 22, 2021.

        5.    This is the first request for an extension of this deadline, and the

parties intend to use the intervening time to discuss potential resolution of the

dispute.

        Accordingly, AIM, with the consent of Plaintiffs, respectfully requests that

the Court enter an Order extending the time in which AIM must file its answer to

the Complaint through and including April 22, 2021. For the Court’s convenience,

a proposed order is attached hereto as Exhibit “A”

        Respectfully submitted this 17th day of March, 2021.

                                              /s/ Lindsey E. Hughes
                                              Lindsey E. Hughes
                                              Georgia Bar No. 371291
                                              Andrew B. Flake
                                              Georgia Bar No. 262425

                                              ARNALL GOLDEN GREGORY, LLP
                                              171 17th Street NW
                                              Suite 2100
                                              Atlanta, GA 30363
                                              Telephone: 404-873-8500
                                              Facsimile: 404-873-8501
                                              Lindsey.hughes@agg.com


                                          2
16328380v1
                                        Andrew.Flake@agg.com

                                        Attorneys for Defendant Automatic Ice
                                        Maker Company

Consented To By:
/s/ Austin B. Alexander
Sean A. Gordon
Georgia Bar No. 777350
Austin B. Alexander
Georgia Bar No. 962059
THOMPSON HINE LLP
Two Alliance Center
Suite 1600
Atlanta, GA 30326
Telephone: 404-541-2900
Facsimile: 404-541-2905
Sean.gordon@thompsonhine.com
Austin.alexander@thompsonhine.com
Attorneys for Plaintiffs




                                    3
16328380v1
                        CERTIFICATE OF COMPLIANCE

        By his signature below, and as required by Local Rule 7.1.D., counsel for

Defendant certifies that this document has been prepared with one of the font and

point selections approved by the Court in Local Rule 5.1.B, namely, Book Antiqua

(13 point).

        Respectfully submitted, this 17th day of March, 2021.


                                       /s/Lindsey E. Hughes
                                       Lindsey E. Hughes




                                         4
16328380v1
                              CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that a copy of the foregoing has been

filed using the Court’s CM/ECF system, which will send a service copy to all counsel of

record.

        This 17th day of March, 2021.



                                               /s/ Lindsey E. Hughes
                                               Lindsey E. Hughes

                                               Attorney for Defendant Automatic Ice Maker
                                               Company




                                           5
16328380v1
